Citation Nr: 9932514	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a chronic acquired 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1971.

The current appeal arose from an October 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in October 1995.  The RO, in pertinent part,  denied 
entitlement to service connection for sinusitis, a disorder 
of the fingers of the left hand, and anxiety; and granted 
entitlement to service connection for bilateral tinnitus with 
assignment of a 10 percent evaluation effective March 29, 
1995.

In July 1997 the Board of Veterans Appeals (Board) granted 
entitlement to service connection for sinusitis, denied 
entitlement to service connection for a disorder of the 
fingers of the left hand, and an effective date prior to 
March 29, 1995, for a grant of service connection for 
tinnitus.  The Board remanded the issue of entitlement to 
service connection for a chronic acquired anxiety disorder.

In an October 1997 rating decision the RO implemented the 
Board's decision by assigning a noncompensable evaluation for 
sinusitis.  The veteran appealed the above determination.  In 
a November 1998 rating decision the RO granted entitlement to 
an increased (compensable) evaluation of 10 percent for 
sinusitis, and issued a statement of the case to the veteran.  
A substantive appeal or additional notice of disagreement has 
not been received from the veteran as to this issue which is 
not considered part of the current appeal.

In March 1999 the RO affirmed the prior denial of entitlement 
to service connection for a chronic acquired anxiety 
disorder.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired anxiety disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired anxiety disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The report of general medical examination for enlistment in 
September 1962 shows a normal clinical evaluation of the 
psychiatric system.  The veteran denied a history of nervous 
trouble of any sort, frequent trouble sleeping, and 
depression or excessive worry when he completed the report of 
medical history portion of the examination.  

In October 1969 he presented with a complaint of being tired 
all the time.  He admitted to being nervous.  After seven 
years of service he was apprehensive about leaving service.  
The impression was anxiety.  In May 1970 he presented with 
psychosomatic complaints secondary to nervous tension.

The October 1970 report of general medical examination for 
discharge shows the clinical evaluation of the psychiatric 
system was normal.  The veteran denied a history of nervous 
trouble of any sort, frequent trouble sleeping, and 
depression or excessive worry when he completed the report of 
medical history portion of the separation examination.

Associated with the claims file are records pertaining to the 
veteran's treatment for being anxious over life's stresses 
over the last several weeks at Holy Cross Hospital in August 
1992.  The veteran's anxiousness was not related to anything 
of service origin.

On file are VA treatment records dating in the 1980's and 
1990's including references to treatment of the veteran for 
psychiatric symptomatology variously diagnosed including 
anxiety.  Anxiety was noted in 1986, 1992, 1993, and 1997.  
At no time was anxiety symptomatology related to anything of 
service origin.

A February 1999 VA special psychiatric examination concluded 
in a diagnosis of alcohol abuse, in remission since 1972.  
The examiner noted there was no other psychiatric diagnosis, 
and it was unclear if the veteran's psychiatric disorder 
originated while he was on active duty.  The examiner noted 
that the appellant did not meet the criteria for a 
generalized anxiety disorder or other psychiatric disorders 
not part of the current appeal.  
Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word, "chronic."  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled. VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was reported in service to 
have experienced nervousness pursuant to his imminent 
discharge after having been on active duty for seven years.  
At no time was he diagnosed with a chronic acquired anxiety 
disorder.  Moreover, when he was examined for separation from 
service, he denied all psychiatric symptomatology and he was 
found to be normal on a psychiatric basis.  

The post service medical documentation on record shows that 
during the 1980's and 1990's he received treatment for 
psychiatric symptomatology which was variously diagnosed and 
included anxiety or anxiousness.  At no time was a chronic 
acquired anxiety disorder either diagnosed and/or related to 
service.  The most recent VA special psychiatric examination 
found that the veteran did not meet the criteria for a 
diagnosis of a chronic acquired anxiety disorder.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit supra at 92.  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
a chronic acquired anxiety disorder must be denied as not 
well grounded.  Based on the implausibility of the veteran's 
claim, the Board must deny his claim for service connection 
as being not well grounded,

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran of the 
evidence he needed to submit to support his claim, thus 
fulfilling its duty in this instance.  The veteran has not 
indicated the existence of any evidence that has not already 
been obtained and/or requested that would well ground this 
claim.  38 U.S.C.A. § 5103(a); McKnight, Epps, supra.

As the veteran's claim of entitlement to service connection 
for a chronic acquired anxiety disorder is not well grounded, 
the doctrine of reasonable doubt has no application to his 
claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
anxiety disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

